PER CURIAM.
Matthew John Wiggins appeals the district court’s order revoking his term of supervised release and sentencing him to twelve months imprisonment, followed by twenty-four months of supervised release, to include home detention. Wiggins contends that his sentence exceeds the statutory maximum provided by 18 U.S.C. § 3583(e)(3) (2000). We find that the district court properly sentenced Wiggins within the statutory maximum. See United States v. Hager, 288 F.3d 136 (4th Cir.) (holding that a defendant does not receive credit against the maximum revocation prison term for time previously spent on home detention), cert. denied, — U.S. -, 123 S.Ct. 391, 154 L.Ed.2d 317 (2002).
Accordingly, we affirm Wiggins’ sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.